DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on August 11, 2021.  Claims 26, 36, and 47 were amended.  Claims 1-25 remain cancelled.  Thus, claims 26-50 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claims 26, 36, and 47, lines 8-9 of claim 26 were amended to recite the phrase “produce a team having the combined accuracy of a sensor.”  Each of claims 36 and 47 recite were amended to recite the same limitation.  This is the first recitation of the phrase “the combined accuracy” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Applicant is suggested to amend claims 26, 36, and 47 to recite: --a 
Claims 27-35, 37-46, and 48-50, are rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 29, 38-39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Chinese Patent Publication CN 105425775 A – Provided in IDS filed 06/05/2019, an EPO/Espacenet machine translation of the specification thereof, generated 05/03/2021, was provided with the previous Action); in view of Schulze (U.S. Patent Publication 2017/0261971 A1); and further in view of Pantel (U.S. Patent 9,323,340 B2).
Regarding claim 26, Xu teaches a method of managing sensors in a system by a computing device (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 1 [“…automatic judgment system 10…”]) comprising:
determining health operation states of the sensors correlative with accuracy of the sensors (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 3 [“…corresponding to each sensor, a range of maximum and minimum range values, an average range during normal operation, and a normal variation range…”]), wherein sampling frequency of the sensors to determine the health operation states is dynamic (Xu: FIG. 1; sect. Detailed ways; pg. 4, para 2 [“When the acquiring unit 102 acquires the detection data of the plurality of sensors for a certain period of time in real Including Table 1. NOTE: Table 1 is noted, but not shown in the EPO/Espacenet machine translation of CN 105425775 A, and is only shown in the Chinese language version provided by Applicant’s in the IDS filed 06/05/2019.}); and
classifying the sensors by their respective health operation state, wherein the health operation states comprise a healthy (H) state, an unhealthy (U) state, and an intermediate state in which sensed data is less accurate than the H state and more accurate than the U state (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 3 [“…corresponding to each sensor, a range of maximum and minimum range values, an average range during normal operation, and a normal variation range…”] {The Examiner notes that the disclosed “average range during normal operation” is analogous to Applicant’s recited healthy (H) state; the disclosed “range of maximum and minimum range values” is analogous to Applicant’s recited unhealthy (U) state, and the disclosed “normal variation range” is analogous to Applicant’s recited intermediate state, as recited in the claim(s).}); 
However, Xu is silent as to explicitly teaching teaming two sensors each having the intermediate state to produce a team having the combined accuracy of a sensor in the H state.
Schulze, in an analogous art, discloses creating sensor groups (Schulze: Abstract.]).  Therein, Schulze discloses teaming two sensors each having the intermediate state to give a team having the H state (Schulze: FIG. 2; ¶37 [“…fault detection component 120 assigns two or more of the sensors to a peer group (block 215). Generally, a peer group represents a group of sensors 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of teaming two sensors each having the intermediate state to give a team having the H state, disclosed by Schulze, into Xu, with the motivation and expected benefit of capitalizing on teaming multiple devices that are in intermediate states between healthy and unhealthy to deliver a cumulative healthy operation, to allow for a device to continue to be used effectively with declining accuracy.  This method for improving Xu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Schulze.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Xu and Schulze to obtain the invention as specified in claim 26.
However, Xu, in view of Schulze, is silent as to explicitly teaching providing a team of sensors having the combined accuracy of a sensor.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a team of sensors having the combined accuracy of a sensor, disclosed by Pantel into Xu, as modified by Schulze, with the motivation and expected benefit of capitalizing on teaming multiple devices that are in intermediate states between healthy and unhealthy to deliver a cumulative healthy operation, to allow for a device to continue to be used effectively with declining accuracy.  This method for improving Xu, as modified by Schulze, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pantel.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Xu and Schulze and Pantel to obtain the invention as specified in claim 26.
Regarding claims 38 and 47, each claim recites limitations found within claim 26, and is rejected under the same rationale applied to the rejection of claim 26.

Regarding claim 27, Xu, in view of Schulze and Pantel, teach all the limitations of the parent claim 26 as shown above.  Xu further discloses classifying the sensors comprises real- Detailed ways; pg. 4, para 2 [“The obtaining unit 102 acquires the detection data of the plurality of sensors in the sensor failure automatic judgment system 10 for a certain period of time in real time. In the present embodiment, the average range during normal operation is a range in which the sensor is normally operated by a long time. The normal variation range is the amplitude between the maximum value and the minimum value of the change when the sensor is working normally for a long time.”] {Including Table 1.} {See above.}).
Regarding claim 39, the claim recites limitations found within claim 27, and is rejected under the same rationale applied to the rejection of claim 27.

Regarding claim 29, Xu, in view of Schulze and Pantel, teach all the limitations of the parent claim 26 as shown above.  Schulze further discloses determining health operation states of the sensors comprises parametrizing an environment in which the sensors are disposed (Schulze: FIGS. 4-5; ¶45-47 [“The fault detection component 120 then automatically adjusts one or more manufacturing parameters of the manufacturing environment in order to influence…”] {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining health operation states of the sensors comprises parametrizing an environment in which the sensors are disposed, disclosed by Schulze, into Xu, as modified by Schulze and Pantel, with the motivation and expected benefit of estimating impact of the environment on the accuracy of a sensor.  This method for improving Xu, as modified by Schulze, was within the ordinary ability of one of ordinary skill in the art .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Schulze and Pantel; and further in view of Soni (U.S. Patent Publication 2017/0270563 A1).
Regarding claim 40, Xu, in view of Schulze and Pantel, teach all the limitations of the parent claim 38 as shown above.  However, Xu, in view of Schulze and Pantel, is silent as to explicitly teaching a gateway device to receive the data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors.
Soni, in an analogous art, disclose features for determining the frequency of exposure to real-world products embedded with Internet-of-Things (IoT) (Schulze: Abstract.]).  Therein, Soni discloses a gateway device to receive the data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors (Soni: FIG. 1; ¶68-69 [“…the mobile computing system 100 is shown with an input/output ("I/O") interface 1008 that receives input from input devices or provide output to output devices. The computing device 100 also includes an IoT sensor 1040. IoT sensor 1040 includes, for example, hardware for detecting and communicating with IoT-enabled devices ll0a-c.…In additional or alternative embodiments, one 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to providing the feature of a gateway device to receive data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors, disclosed by Soni into Xu, as modified by Schulze and Pantel, with the motivation and expected benefit of aggregating data gathered by the sensors and sending the data to a remote computing device such as a server in a cloud infrastructure.  This method for improving Xu, as modified by Schulze and Pantel, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Soni.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Xu and Schulze and Pantel and Soni to obtain the invention as specified in claim 40.

Allowable Subject Matter
Claims 28, 30-37, 41-46, and 48-50, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under section 112.  The reasons for the indicated allowability of claims 28, 30-37, 41-46, and 48-50 was given in the previous action.

Response to Arguments
Applicants’ arguments filed on August 11, 2021 have been fully considered but are deem moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864